Citation Nr: 1746899	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 20 percent for residual gunshot wound, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

The Board also notes that the Veteran had initially appealed the claims for an increased rating for residuals of tonsillectomy, service connection for left ear hearing loss, service connection for tinnitus, and entitlement to a rating in excess of 20 percent for residual gunshot wound, left shoulder.  However, he did not perfect the appeal for entitlement to an increased rating for residuals of tonsillectomy following the issuance of the January 2014 statement of the case.  Rather, he specifically limited his appeal to the issue of entitlement to a rating in excess of 20 percent for residual gunshot wound, left shoulder in the December 2013 VA Form 9 and specifically limited his appeal to the issues of entitlement to service connection for left ear hearing loss, service connection for tinnitus in the January 2014 VA Form 9.  Therefore, that issue is not on appeal. 


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  

2.  Tinnitus did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.  

3.  The Veteran is left hand dominant. 

4.  The Veteran's residuals of a left shoulder injury have been manifested by no more than moderate symptoms of a muscle wound of the dominant side.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for a rating in excess of 20 percent for residuals of a left shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.45, 4.55, 4.56, 4.40, 4.59, 4.73, Diagnostic Code 5303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in June 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection for Left Ear Hearing Loss and Tinnitus

A.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies to the instant claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


B.  Factual Background

On a May 1969 Enlistment Report of Medical Examination, pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000, 10 at 3000 Hertz, and 10 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 5 at 4000 Hertz.  
On a March 1970 Report of Medical Examination, pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 10 at 1000 Hertz, 15 at 2000, 5 at 3000 Hertz, and 10 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 15 at 3000 Hertz, and 20 at 4000 Hertz.  

On an August 1971 Separation Report of Medical Examination, pure tone thresholds, in decibels, as follows: 20 at 500 Hertz, 10 at 1000 Hertz, 5 at 2000, 15 at 3000 Hertz, and 5 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 5 at 4000 Hertz.  

In a June 2011 Statement in Support of Claim, the Veteran reported that he was exposed to hazardous aircraft noises on a continuous basis in-service.  

At an October 2012 VA Audiology examination, the Veteran reported exposure to noise from aircraft and machinery without proper hearing protection while on active duty in the Navy.  The Veteran denied recreational and civilian noise exposure.  The examiner noted that the Veteran had normal bilateral hearing on entrance examination and separation examination.  The examiner reported that current testing revealed essentially normal hearing in the right ear and mild hearing loss in the left ear.  The examiner diagnosed normal hearing in the right ear and sensorineural hearing loss in the left ear.  The VA examiner reported that audiometric testing for the Veteran in the right ear was 15 at 500 Hertz, 10 at 1000 Hertz, 20 at 2000, 25 at 3000 Hertz, and 15 at 4000 Hertz.  In the left ear, audiometric testing was 50 at 500 Hertz, 35 at 1000 Hertz, 25 at 2000 Hertz, 35 at 3000 Hertz, and 30 at 4000 Hertz.  The examiner opined that it was less likely than not that the Veteran's impaired hearing (left ear) was due to military noise exposure and that the Veteran did not have impaired hearing by VA guidelines in the right ear.  

At an October 2012 VA Audiology examination, the Veteran reported recurrent tinnitus.  The Veteran indicated that the left ear tinnitus was a gradual onset and that he first noted it a few years ago.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or the result of military noise exposure.  The examiner indicated that tinnitus related to noise exposure was expected to be noted at the time of exposure or shortly thereafter and that in the Veteran's case more than thirty years had passed before tinnitus was noted.  The examiner reported that this was beyond the range to be considered caused by military noise exposure.  

In a December 2012 Statement in Support of Claim, the Veteran reported that he suffered from tinnitus since service, but that he was not aware that tinnitus was a disability until recently.  

C.  Analysis 

The Veteran asserted that his left ear hearing loss was as a result of acoustic trauma sustained in active service. 

The Board initially notes that the Veteran has left ear hearing loss for the purposes of 38 C.F.R. § 3.385.

As to the etiology of the hearing loss, the Board finds that the Veteran was certainly exposed to acoustic trauma in connection with his duties in the Navy including exposure to noise from aircraft and machinery.  However, the service treatment records are silent for any reference to hearing problems.  In regard to the Veteran's left ear, his May 1969 enlistment medical examination revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000, 0 at 3000 Hertz, and 5 at 4000 Hertz.  On a March 1970 Report of Medical Examination, pure tone thresholds in the left ear, in decibels, were as follows: 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000, 15 at 3000 Hertz, and 20 at 4000 Hertz.  On an August 1971 Separation Report of Medical Examination, pure tone thresholds in the left ear, in decibels, as follows: 10 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000, 0 at 3000 Hertz, and 5 at 4000 Hertz.  The service treatment records do not support the Veteran's claim seeking service connection for left ear hearing loss, as those records do not document any complaints or findings of decreased auditory acuity.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left ear hearing loss is not related to his active service.  As a result, service connection is not established.

Here, there is a present disability, as the Veteran was diagnosed with left ear hearing loss during his October 2012 VA examination.  During these examination, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 , and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's STRs are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Board recognizes the Veteran's assertions that he was exposed to noise from aircraft and machinery during service, and that hearing protection was not always available for him to wear.  Notably, the Veteran denied any hearing loss during his August 1971 separation examination.

Moreover, there is no post-service evidence of hearing loss until decades after service.  The earliest medical evidence indicative of any hearing loss is 2011, approximately 40 years after service when the Veteran filed a claim for service connection for hearing loss and tinnitus.  Consequently, the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) are not for application.  The Board finds this lengthy interval of time between service and initial post-service manifestation of hearing loss to weigh against the claim, particularly in the absence of any indication that the Veteran was unable to seek treatment for hearing loss owing to circumstances such as financial difficulties or the like.  See generally, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical or other competent evidence of a nexus between the Veteran's left ear hearing loss disability and service.  The October 2012 VA examiner opined that the Veteran's left ear hearing loss was less likely than not a result of his military noise exposure.  The examiner's opinion was based on the fact that there was no evidence of hearing loss in the Veteran's service treatment records.  

The Board finds the October 2012 VA medical opinion to be probative, as the examiner included the most thorough and factually supported opinions of record, given it is consistent with other evidence of record and included review of the Veteran's claims file as well as his lay statements.  The VA audiologist determined that there was no nexus between the Veteran's left ear hearing loss and his military service.  The VA audiologist has training, knowledge, and expertise on which she relied on to form her opinions, and she provided persuasive rationale for it.

The Board has considered the Veteran contentions that his left ear hearing loss began in-service.  To the extent the Veteran's statements attest to hearing problems since service, they are competent.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is competent to report symptoms observable to a layperson, such as decrease in hearing acuity; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a complex condition such as sensorineural hearing loss, which requires specialized testing to accurately diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, although the Veteran's lay statements are competent in some respects, they do not establish that his left ear disability began in-service.  Thus, the lay evidence as to the etiology of his current left ear hearing loss is of limited probative value.

In sum, there is no competent or credible evidence of left ear hearing loss in service or until decades thereafter, and no competent evidence linking the current hearing loss to service.  As the preponderance of the evidence is against the claim, the claim of service connection for left ear hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for service connection for tinnitus, there is no competent or credible evidence linking any tinnitus to service.

The Veteran contends that he incurred tinnitus as a result of noise exposure during service while serving in the U.S. Navy.  The Veteran stated that his tinnitus was a gradual onset and that he first noted it a few years ago.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed tinnitus did not manifest in service but first manifested many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  

The service treatment records are silent for any complaints, finding or diagnosis related to tinnitus, despite the acoustic trauma the Veteran experienced in service.  The Veteran's May 1969 enlistment exam showed that examination of the ears was normal.  Upon separation examination in August 1971, examination of the ears was normal.  

At his October 2012 VA examination, the Veteran reported tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or the result of military noise exposure.  The examiner indicated that tinnitus related to noise exposure was expected to be noted at the time of exposure or shortly thereafter and that in the Veteran's case more than thirty years had passed before tinnitus was noted.  The examiner reported that this was beyond the range to be considered caused by military noise exposure.   

In short, there is no evidence of tinnitus in service, or until more than 40 years after service, and the Veteran himself dates the onset of tinnitus to "a few years ago", over thirty years after service.  

To the extent the Veteran himself attributed the tinnitus to service, the Board finds that determining the etiology under the facts of this case is beyond the capabilities of a layperson.  Rather, medical evidence is required.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  The claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for Shoulder 

A.  Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Historically, the Veteran's gunshot wound of the left shoulder has been evaluated under Diagnostic Code 5303 for disability of Muscle Group III.  38 C.F.R. § 4.73.  The function of Muscle Group III is elevation and abduction of the arm to shoulder level and to act with muscles in Muscle Group II in forward and backward swing of the arm.  Diagnostic Code 5303.  The disability has been assigned a 20 percent rating for moderate disability of Muscle Group III.  

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (a),(b). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d). 

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. 4.56 (d)(3).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56 (d)(4). 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 4.55.

A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

B.  Factual Background

On a September 2009 VA treatment record, the Veteran reported intermittent pain in his shoulder for appropriately two weeks.  The Veteran noted that he took Lortab and Flexeril for pain relief.  A left shoulder x-ray showed mild degenerative changes and metallic fragment about the base of the left coracoid.  

At an August 2010 VA examination, the Veteran reported some decreased in range of motion and pain lasting a short duration in his left shoulder, especially when he lifted his arm overhead or at night.  On physical examination, range of motion of the left shoulder was flexion to 180 degrees out of 180 degrees, abduction was 170 degrees out of 180 degrees, external rotation was 85 degrees out of 90 degrees and internal rotation was 40 degrees out of 90 degrees.  The examiner noted pain on motion, but no additional loss in range of motion following repetitive use.  The examiner noted some palpable tenderness over the superior and anterior aspect of the shoulder joint, no gross swelling, no evidence of muscle atrophy and minimal pain associated with range of motion with gravity and against resistance.  The examiner noted some weakness, but no lack of endurance or incoordination, and muscle strength of 4/5.  The examiner indicated that there was evidence of a surgical incision over the superior and anterior aspect of the shoulder joint, eight centimeters in length and it was reported as healed.  The examiner diagnosed the Veteran with left shoulder status post gunshot wound and surgery with mild degenerative joint disease with stability.  

In a December 2013 VA Form 9, the Veteran reported that his residuals of a gunshot wound of the left shoulder was worse.  The Veteran indicated that he could barely raise his arm without having major pains.  




C.  Analysis 

Initially, the Board observes that the Veteran's gunshot wound of the left shoulder involves the dominant extremity.  Only the rating criteria pertaining to the dominant shoulder girdle and arm will thereby be considered.

By way of background, the Veteran filed the instant claim for an increased rating for residual gunshot wound, left shoulder in June 2010, seeking an evaluation in excess of the 20 percent evaluation then assigned.  In a November 2010 rating decision, the RO denied the claim for a disability rating in excess of 20 percent.  The Veteran appealed.  

The Veteran's service treatment records show that he sustained a gunshot wound to the left shoulder on February 2, 1971.  There was a small entrance wound on the anterior surface of the left deltoid and there was no exit wound.  The bullet entered anteriorly and buried itself deep within the shoulder musculature posterior to the shoulder capsule.   

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a). 

Muscle Group (MG) III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

At an August 2010 VA Muscle Examination, the Veteran complained of pain, weakness, and fatigue of the left shoulder.  The Veteran reported some decreased in range of motion and pain lasting a short duration in his left shoulder, especially when he lifted his arm overhead or at night.  On physical examination, range of motion of the left shoulder was flexion to 180 degrees out of 180 degrees, abduction was 170 degrees out of 180 degrees, external rotation was 85 degrees out of 90 degrees and internal rotation was 40 degrees out of 90 degrees.  The examiner noted pain on motion, but no additional loss in range of motion following repetitive use.  The examiner noted some palpable tenderness over the superior and anterior aspect of the shoulder joint, no gross swelling, no evidence of muscle atrophy and minimal pain associated with range of motion with gravity and against resistance.  The examiner noted some weakness, but no lack of endurance or incoordination, and muscle strength of 4/5.  The examiner indicated that there was evidence of a surgical incision over the superior and anterior aspect of the shoulder joint, eight centimeters in length and it was reported as healed.  The examiner diagnosed the Veteran with left shoulder status post gunshot wound and surgery with mild degenerative joint disease with stability.  

The Veteran's service-connected left shoulder disability has been rated 20 percent disabling.  Considering the pertinent evidence, a rating higher than 20 percent is not warranted, the Veteran's service-connected left shoulder disability has more closely approximated moderate muscle disability than moderately severe or severe muscle disability. 

The medical evidence shows that while the Veteran's in-service wound was noted to have had debridement of the tract of the wound, the injury was from a bullet and there was no prolonged period of hospitalization for treatment of the wound or a record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, or impairment of coordination and uncertainty of movement. 

Also, findings on VA examination have included small entrance scar, occasional pain and some loss of motion; no loss of underlying soft tissue beneath the scar, loss of power and movement, or impairment of muscle was noted.  Such findings more closely approximate the criteria for a moderate muscle disability, such as small entrance wounds, than they do the criteria for a moderately severe muscle injury, which involves findings such as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  The Veteran's muscle disability thus more closely approximates the criteria for a 20 percent rating than those for a 30 percent or greater rating under Diagnostic Code 5303. 

The Board has considered alternative codes for rating the Veteran's left shoulder disability.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the dominant arm is limited to shoulder level; while a 30 percent rating is assigned the when range of motion of the dominant arm is limited midway between the side and shoulder level.  Here, the Veteran's ability to abduct his left arm was limited to no less than 170 degrees and shows that a higher rating under 38 C.F.R. § 4.71, Diagnostic Code 5201, is not warranted.

Accordingly, a rating in excess of 20 percent for residuals of a left shoulder injury is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.











(Continued on the next page)
ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to a rating in excess of 20 percent for residual gunshot wound, left shoulder is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


